Citation Nr: 0617471	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  04-23 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for uterine fibroids.

2.  Entitlement to service connection for a disability 
characterized as an excision of fibroadenoma, left breast.

3.  Entitlement to service connection for a disability 
characterized as a mass, right breast.

4.  Entitlement to service connection for bronchitis.

5.  Entitlement to service connection for depression.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
retropatellar pain syndrome, both knees.

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
asthma with chest pains (claimed as breathing problems).

8.  Entitlement to an increased rating for mechanical low 
back pain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Chisick, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1993 to July 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  March 2003 rating decision of the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA).

Due to a recent precedential opinion by the U.S. Court of 
Appeals for Veterans Claims, the following issues must be 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC, to ensure compliance with applicable law: 
whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
retropatellar pain syndrome, both knees, and whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for asthma with chest pains 
(claimed as breathing problems).  

In addition, the issues of entitlement to service connection 
for depression, and for an increased rating for mechanical 
low back pain must be REMANDED to the RO via the AMC for 
further development.  

VA will notify the veteran if further action is required on 
her part. 


FINDINGS OF FACT

1.  Uterine fibroids were not manifested during service and 
have not been shown to be causally or etiologically related 
to service.

2.  Fibroadenoma, left breast was not manifested during 
service and has not been shown to be causally or 
etiologically related to service.

3.  There is no current medical evidence of mass, right 
breast.

4.  There is no current medical evidence of bronchitis.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for uterine fibroids are not met.  38 U.S.C.A. §§ 1111, 1219, 
1154 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).

2.  The criteria for the establishment of service connection 
for excision of fibroadenoma, left breast are not met.  38 
U.S.C.A. §§ 1111, 1219, 1154 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005).

3.  The criteria for the establishment of service connection 
for mass, right breast are not met.  38 U.S.C.A. §§ 1111, 
1219, 1154 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).

4.  The criteria for the establishment of service connection 
for bronchitis are not met.  38 U.S.C.A. §§ 1111, 1219, 1154 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA must apprise the veteran of the evidence needed to 
substantiate a claim for benefits, and further allocate the 
responsibility for obtaining such evidence.  Additionally, VA 
must advise the veteran to submit any evidence that pertains 
to a claim.  The law further provides that VA will make 
reasonable efforts to assist a veteran in obtaining the 
evidence necessary to substantiate a claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (2002).

Notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a veteran before the initial unfavorable agency 
of original jurisdiction ("AOJ") decision on a claim for VA 
benefits.

By letters dated in March 2002 and August 2003, the RO 
apprised the veteran of the evidence required to substantiate 
claims for service connection for uterine fibroids;  excision 
of fibroadenoma, left breast; mass, right breast; and 
bronchitis,
and advised the veteran of the allocation of responsibility 
for obtaining such evidence.  Subsequent to the VA's 
advisement to the veteran of what evidence would substantiate 
the claims, the allocation of responsibility for obtaining 
such evidence, and advising the veteran that she should 
submit all relevant evidence, de novo review of the claims 
was accomplished in March 2004, and a Statement of the Case 
("SOC") was issued.


The rating decision on appeal and the March 2004 SOC provided 
the veteran with specific information as to why the claims 
were being denied and of the evidence that was lacking.  The 
March 2004 SOC supplied the veteran with the complete text of 
38 C.F.R. § 3.159(b)(1), concerning the need for the veteran 
to provide any evidence pertaining to the claim.  

After being apprised of these matters, in May 2004, the 
veteran stated that there was no further evidence to submit.  

In concluding that the notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal notice letter to the veteran.  However, what 
the law seeks to achieve is to give the veteran notice of the 
elements outlined above.  Once that has been done-
irrespective of whether it has been done by way of a single 
notice letter, or via more than one communication-the 
essential purposes of the law have been satisfied.  Here, the 
Board finds that, because each of the four content 
requirements of proper notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2005).

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. 
§ 5103A (a), (b) and (c) (2002).  In particular, VA requested 
that the veteran either submit her available private medical 
records, SMRs, and VA medical records or authorize VA to 
obtain those records on her behalf.  The veteran authorized 
and the VA obtained all relevant medical records.  The 
treatment records were received and reviewed through November 
2002.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this case, 
there is no medical evidence to show uterine fibroids or 
fibroadenoma, left breast, during service, nor is there any 
competent evidence that suggests a causal relationship 
between these conditions and service.  Likewise, there is no 
current medical evidence of mass, right breast, or 
bronchitis.  The RO informed the veteran in its March 2002 
and August 2003 letters and March 2004 SOC that this evidence 
was necessary to substantiate her claims.  Under these 
circumstances, there is no duty to provide an examination or 
opinion with regard to the claims on appeal.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003); 38 U.S.C.A. § 5103A 
(d).  See also Duenas v. Principi, 18 Vet. App. 512, 518 
(2004).

The Board finds that VA has done everything reasonably 
possible to assist the veteran, the veteran has not 
identified any further evidence to support her claim, and the 
record is ready for appellate review.


Analyses of the Claims 

Service connection may be granted for a disability arising 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304, 3.306.  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
In addition, if certain chronic diseases become manifest to a 
compensable degree within one year of separation from 
service, such diseases are presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim, or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).
Service Connection for Uterine Fibroids

The veteran contends that her recently diagnosed uterine 
fibroids are service connected because she complained of 
lower abdominal/ pelvic pain during her entire military 
career and since her discharge, and such pain is a common 
symptom of this condition.  Because there is no competent 
medical evidence indicating that the veteran's disorder was 
incurred in or as a result of any incident of military 
service, the claim will be denied.  By "competent medical 
evidence" is meant in part that which is provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a).

The veteran was first diagnosed with uterine fibroids in 
February 2000 in a VA pelvic ultrasound report.  Because the 
February 2000 VA pelvic ultrasound report established that 
the veteran has uterine fibroids, she has satisfied the first 
element of service connection under Pond,  i.e., medical 
evidence of a current disability.  

However, the record contains no evidence to support the 
second or third elements under Pond.  While SMRs show 
numerous medical visits by the veteran for abdominal/ pelvic 
pain between July 1994 and January 1996, on none of these 
occasions was the veteran diagnosed with uterine fibroids.  
In fact, on two occasions, uterine fibroids were ruled out by 
laparoscopy or sonogram.  

Twice in July 1994, the veteran presented with abdominal/ 
pelvic pain and was diagnosed with post-operative pain from a 
June 1994 laparoscopy, which was done at the veteran's 
request to determine why she was infertile.  The June 1994 
clinical test indicated in part that the veteran's uterus had 
a normal consistency.  In a September 1995 medical visit, the 
veteran admitted that she failed to comply with the 
prescribed medications and therapy following the laparoscopy.  

In November 1994, the veteran presented with abdominal/ 
pelvic pain and a white vaginal discharge.  She stated that 
the pain had been present for 4 to 5 months, and the vaginal 
discharge had been present for a week.  She was diagnosed 
with a vaginal infection, which was treated with antibiotics, 
and with chronic pelvic pain, for which she was advised to 
make a follow up visit with her obstetrics/ gynecology 
specialist.  About six months later, in March 1995, the 
veteran complained of "extreme" abdominal/ pelvic pain and 
a foul smelling, yellow, vaginal discharge of unspecified 
duration and stated that she experienced similar symptoms 
with past episodes of pelvic inflammatory disease.  However, 
the health care provider noted that the veteran left the 
clinic before receiving treatment.

In April 1995, the veteran returned to the medical clinic 
with the same complaint, stating that the symptoms were worse 
and again admitting to prior episodes of pelvic inflammatory 
disease.  She was diagnosed with a vaginal infection, to rule 
out sexually transmitted disease, and treated with 
antibiotics.  In September 1995, the veteran presented with 
abdominal/ pelvic pain of one and one-half weeks' duration.  
On this occasion, she was evaluated by a obstetrics/ 
gynecology specialist.  The veteran reported a six-year 
history of pelvic inflammatory disease and six incidents of 
sexually transmitted diseases in the remote past.  She stated 
that she had been treated one and one-half weeks previously 
by a civilian doctor for presumed pelvic inflammatory 
disease.

The examiner ordered a pelvic sonogram, which documented that 
the veteran's uterus was of normal size, shape, and 
consistency, and treated the veteran with antibiotics.  At a 
follow-up medical visit later that month, the examiner 
concluded that the veteran had a urinary tract infection, not 
pelvic inflammatory disease, and noted that the infection was 
resolving.  The veteran's final medical visit for abdominal/ 
pelvic pain occurred in January 1996, when she complained of 
such pain for one weeks' duration.  After January 1996, SMRs 
are silent for any further complaints of abdominal/ pelvic 
pain and contain no diagnoses or treatments for uterine 
fibroids.  

Of particular relevance, none of the competent service 
medical evidence thus reviewed contains a reference to 
uterine fibroids.  As for the veteran's occasional references 
to past episodes of pelvic inflammatory disease, the record 
contains only limited evidence of these.  Specifically, in 
September 1992, while a military dependent and prior to her 
entry to active duty military service, the veteran complained 
of a foul smelling, brown vaginal discharge of 1 month's 
duration, but denied pelvic pain.  She reported that she had 
been treated for a sexually transmitted disease while home in 
Detroit one month previously, and had a hysterosalpingogram 
("HSG") done (a test used to evaluate the uterus and 
fallopian tubes), which indicated that she had fallopian tube 
blockage secondary to pelvic inflammatory disease.  And at an 
infertility consultation visit in October 1992, the veteran 
reported that her HSG test had been done two years previously 
in Detroit, and stated that she was told she would need 
surgery to repair her blocked fallopian tube.  

However, it is not shown by competent medical evidence that 
this treatment at any time has been linked to the current 
diagnosis of uterine fibroids.  Indeed, the  competent 
medical evidence of record shows that the veteran's numerous 
in-service complaints of abdominal/ pelvic pain were not due 
to uterine fibroids, but rather to vaginal or urinary tract 
infections or post-operative pain.  The record further shows 
that all incidents of the veteran's in-service abdominal/ 
pelvic pain were treated and resolved with analgesics, anti-
inflammatory agents, and/ or antibiotics.   

Although the veteran may believe there is a nexus between her 
numerous in-service complaints of abdominal/ pelvic pain and 
her current uterine fibroids, her opinion regarding nexus is 
insufficient.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997),aff'd, 142 F.3d 1434 (Fed.Cir.1998) (stating that lay 
persons are "generally not capable of opining on matters 
requiring medical knowledge, such as the condition causing or 
aggravating the symptoms"); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).
  
Accordingly, service connection for uterine fibroids is 
denied.


Service Connection for Excision of Fibroadenoma, Left Breast

A May 1999 VA mammogram confirmed that a mass in the 
veteran's left breast, which was first noted on a VA 
mammogram in July 1998, was unchanged from a year previously.  
Although the radiographic report concluded that the mass was 
benign and most likely a fibroadenoma, it was surgically 
excised at a VA medical facility in August 1999 and confirmed 
by biopsy as a fibroadenoma.  

This evidence constitutes proof that the veteran has the 
current disability of excision of fibroadenoma, left breast, 
thereby satisfying the first element for service connection 
under Pond.  However, the sole suggestion of a linkage 
between military service and the left breast fibroadenoma is 
the veteran's bare contention, with no supporting competent 
medical evidence.  

Because the record contains no in-service incurrence of a 
left breast fibroadenoma and no competent medical nexus 
between the veteran's post-service left breast fibroadenoma 
and an in-service incident, the second and third elements for 
service connection under Pond are not satisfied.

Accordingly, service connection for excision, left breast 
fibroadenoma is denied.


Service Connection for Mass, Right Breast

The veteran contends that she recently discovered a mass in 
her right breast, which needs to be removed, and seeks 
service connection for this alleged disability.
The record contains no competent medical evidence of a 
current mass, right breast.  In fact, a November 2002 VA 
outpatient physical examination documented no masses on the 
veteran's chest.

Because the record contains no competent medical evidence of 
a current mass, right breast, service connection cannot be 
granted for this claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (holding that absent proof of a present 
disability, there can be no valid claim).





Service Connection for Bronchitis

The veteran contends that she has experienced bronchitis 
since basic training and is entitled to service connection 
for this disability.  The record contains no competent 
medical evidence of current bronchitis.  In fact, VA 
outpatient medical records from May 1999 to November 2002 are 
silent for the treatment of bronchitis, and as noted above, 
the veteran has reported that she has no further evidence 
towards substantiation of the claim.  

Because the record contains no competent medical evidence of 
current bronchitis, service connection cannot be granted for 
this claim.  Brammer, supra.


ORDER

Service connection for uterine fibroids is denied.

Service connection for excision of fibroadenoma, left breast 
is denied.

Service connection for mass, right breast is denied.

Service connection for bronchitis is denied.


REMAND

The veteran seeks to reopen claims of service connection for 
retropatellar pain syndrome, both knees, and for asthma with 
chest pains (claimed as breathing problems).  

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the Court held, in part, that VA's duty to notify a 
veteran seeking to reopen a claim included advising the 
veteran of the evidence and information that is necessary to 
reopen the claim, and VA must notify the veteran of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for benefit sought by the 
veteran.  It further held that VA must, in the context of a 
claim to reopen, look at the basis for the denial in the 
prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Although notification letters dated March 2002 and 
August 2003 were issued in this matter, they did not comply 
with the Kent ruling, and the claims will be remanded for 
such compliance.    

As to her claim of service connection for depression, the 
veteran alleges her depression dates back to 1995.  In a 
January 1997 medical history questionnaire submitted to a 
Medical Evaluation Board for consideration for separation 
from service, the veteran stated that she had been depressed 
since entering service, but had not sought treatment, and 
attributed sleeplessness and weight gain to her alleged 
depression.  The Medical Evaluation Board did not diagnose 
the veteran with depression, nor did the veteran seek 
treatment for depression during the remaining six months 
prior to her release from service.  The veteran was first 
diagnosed with and treated for depression at a VA Mental 
Health Care outpatient clinic in September 2002.  

Because the veteran complained of depression during military 
service, and has alleged continuous symptoms since that time, 
the claim will be remanded for a VA medical examination.  See 
Charles v. Principi, 16 Vet. App. 370 (2002) (Observing that 
under 38 U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim."


The veteran also seeks an increased rating for mechanical low 
back pain, currently evaluated as 10 percent disabling.  The 
record does not reflect that a SOC has been entered on this 
issue.  Because the veteran has entered a NOD and has not 
otherwise withdrawn this issue in writing, the Board is 
required to remand the claim to the RO for the issuance of an 
SOC.  Manlincon, supra. 

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.  The RO/AMC will advise the veteran of 
what evidence would substantiate his 
petition to reopen the claims of service 
connection for retropatellar pain 
syndrome, both knees, and for asthma with 
chest pains (claimed as breathing 
problems), last denied in a January 1998 
rating decision, in accordance with the 
Kent ruling.  In doing so, the RO/AMC 
will comply with any directives of the 
Veterans Benefits Administration and 
advise the veteran of the element or 
elements required to establish service 
connection that were found insufficient 
in the previous denial.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West 
2002).

2.  The RO/AMC will also provide the 
veteran and her representative with an 
SOC regarding the claim for an increased 
rating for mechanical low back pain, 
currently evaluated as 10 percent 
disabling.  The SOC should address all 
aspects of the claim, and compliance with 
VA's duty to notify and assist.  The RO 
should provide the veteran the 
appropriate amount of time in which to 
submit a substantive appeal.  If the 
veteran perfects her appeal of the issue, 
the appeal should be returned to the 
Board, if otherwise in order.


3.  As to the petition to reopen the 
claims of service 
connection for retropatellar pain 
syndrome, both knees, and for asthma with 
chest pains (claimed as breathing 
problems)claims, the RO/AMC should take 
such additional development action as it 
deems proper with respect to the claims, 
including the conduct of any appropriate 
VA examinations, if necessary, and follow 
any applicable regulations and directives 
related to notification and duty to 
assist requirements.  Following such 
development, the RO should review and 
readjudicate the claims.  See 38 C.F.R. 
§ 4.2 (If the findings on an examination 
report do not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.).  If any such 
action does not resolve the claims, the 
RO shall issue the veteran a Supplemental 
Statement of the Case.  Thereafter, the 
case should be returned to the Board, if 
in order.   

4.  The RO/AMC should afford the veteran 
a comprehensive medical examination, to 
be conducted by a qualified physician, to 
ascertain whether the diagnosis of 
depression is related to any incident of 
military service.  The claims folder, and 
a copy of this remand, must be reviewed 
by the examiner in conjunction with the 
examination, and the examiner must 
acknowledge this receipt and review in 
any report generated as a result of this 
remand.  The examiner is specifically 
requested to opine as to whether 
depression is related to service, and 
provide the medical basis for such 
opinion.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


